Motion for an extension of time and for leave to dispense with printing granted insofar as to extend the time for defendants-appellants to serve and tile the record on appeal and appellants’ points to and including October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. That branch of the motion requesting leave to dispense with the printing qf the exhibits in the record on appeal is granted on condition that the originals thereof are hied with this court on or before October 26, 1960. In all other respects, the motion is denied.